Case 1:19-cv-00285-CMA-NRN Document 32 Filed 09/03/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-00285

  NICHOLAS DONEZ,



         Plaintiff,

  v.

  LEPRINO FOODS COMPANY



         Defendant.


                                     JOINT STATUS REPORT



        Plaintiff, Nicolas Donez, by and through Amy K. Burma of Burma Law Offices, and
  Defendant, Leprino Foods Company, by and through William Brittan of Campbell, Killin, Brittan
  & Ray, LLC, hereby submit the following Joint Status Report.

  I.     DISCOVERY

          Counsel for Plaintiff and counsel for Defendant have regularly communicated regarding
  discovery. The parties have exchanged written discovery, and at this time, do not require the Court
  to resolve any issues relating to the responses. The parties have taken and/or scheduled the
  following depositions:

             •   Plaintiff on August 26, 2019
             •   Defendant’s Employees on September 12, 2019
             •   Defendant’s 30(b)(6) will take September 23, 2019 or September 24, 2019

  II.    SCHEDULING ORDER

          The parties have engaged in diligent efforts to comply with the deadlines set forth in the
  Schedule Order. However, ask the Court to modify the Scheduling Order to extend the deadlines
  for the parties to disclose experts. The parties believe that this modification is necessitated by the
  schedule the parties in good faith have been able to establish for the parties’ production of
  documents and the schedule for the party depositions in this case.



                                               Page 1 of 2
Case 1:19-cv-00285-CMA-NRN Document 32 Filed 09/03/19 USDC Colorado Page 2 of 2




         The new proposed deadlines would be Plaintiff disclosure of Affirmative Experts: October
  7, 2019; Defendant Rebuttal Experts: October 29, 2019; Plaintiff Rebuttal Expert: November 12,
  2019.1 Plaintiff will file an Unopposed Motion to Modify the Scheduling Order and proposed
  order contemporaneous with this Joint Status Report with respect to the modification of the
  Scheduling Order.

            The parties do not have any other issues at this time.



            DATED this 3rd day of September, 2019.


      By:    s/ Amy K. Burma                                By:     s/ William C. Brittan
      Amy K. Burma (#43261)                                 William C. Brittan, #17643
      Burma Law Offices, LLC                                Margaret R. Pflueger, #39780
      1035 Pearl Street, Suite 325                          270 St. Paul Street, Suite 300
      Boulder, CO 80302                                     Denver, CO 80206
      Ph/F: 720-464-5655                                    Phone: (303) 322-3400
      amy@burmalawoffices.com                               Fax: (303) 322-5800
                                                            Email: bbrittan@ckbrlaw.com
      ATTORNEY FOR PLAINTIFF                                mpflueger@ckbrlaw.com
                                                            ATTORNEY FOR DEFENDANT




                                       CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing JOINT STATUS REPORT was served via
  electronic mail this 3rd day of September 2019, upon the following Attorney for Defendant:

  William C. Brittan, #17643
  Margaret R. Pflueger, #39780
  270 St. Paul Street, Suite 300
  Denver, CO 80206
  Phone: (303) 322-3400
  Fax: (303) 322-5800
  Email: bbrittan@ckbrlaw.com
  mpflueger@ckbrlaw.com


  1
   Currently, the Scheduling Order has the following deadlines for Expert Disclosures: Plaintiff disclosure of
  Affirmative Experts: September 9, 2019; Defendant Rebuttal Experts: October 1, 2019; Plaintiff Rebuttal Expert:
  October 18, 2019.


                                                    Page 2 of 2
